Exhibit 10.7

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) between Steven Paradis (“Paradis”), George W.
Vieth, Jr. (“Vieth”) and AMF Bowling Worldwide, Inc. (“AMF”) is dated as of
April 12, 2004.

 

WHEREAS, AMF and Vieth, former Interim Chief Executive Officer of AMF, are
parties to an employment agreement dated as of December 6, 2002 (as amended as
of November 18, 2003 (the “First Amendment”), December 31, 2003 (the “Second
Amendment”) and January 31, 2004 (the “Third Amendment”), the “Employment
Agreement”) that contains the following provision (the “Non-Compete Provision”)
restricting, among other things, Vieth’s ability to directly or indirectly
participate in the ownership or operation of bowling centers:

 

“Section 8(g) Non-Competition. During his employment and a two year period
following any termination of employment (the “Restricted Period”), the Executive
[Vieth] will not directly or indirectly participate in or permit his name
directly or indirectly to be used by or become associated with (including as an
advisor, representative, agent, independent contractor, provider or personal
services or otherwise) any person, corporation, partnership, association or
entity that is, or intends to be, engaged in any business that competes with the
Business (herein defined) of the Company [AMF] in any country in which the
Company operates, competes or is engaged in the Business or at such time intends
to so operate or become engaged in the Business (“Competitor”). “Business” means
the business of operating bowling centers or manufacturing, distributing or
selling bowling equipment or products.

 

Anything herein to the contrary notwithstanding, the parties agree that after
his termination of employment with the Company, the Executive may own or hold a
financial interest in up to two bowling centers so long as (i) no such center is
in a market in which the Company has three or more bowling centers at the time
of the Executive’s termination of employment, (ii) if any such center is in a
market in which the Company has two or fewer bowling centers at the time of the
Executive’s termination of employment, such center is at least fifteen miles
driving distance from any of the Company’s bowling centers at the time of the
Executive’s termination of employment and (iii) notwithstanding clause (ii) of
this paragraph, if any such center is in the markets of Indianapolis, Nashville
or Cincinnati, such center is at least ten miles driving distance of any of the
Company’s bowling centers at the time of the Executive’s termination of
employment.”

 

WHEREAS, Vieth’s employment with AMF terminated on February 27, 2004 (the
“Termination Date”).

 

WHEREAS, Paradis has informed AMF of his intent to construct, own and operate
bowling centers in the Louisville, Kentucky metropolitan area (the “Paradis KY
Centers”);



--------------------------------------------------------------------------------

WHEREAS, AMF owns and operates two bowling centers in the Louisville, Kentucky
metropolitan area (the “AMF KY Centers”);

 

WHEREAS, in connection with his entrance into the bowling center industry,
Paradis desires to enter into a business arrangement with Vieth to co-own one or
more Paradis KY Centers;

 

WHEREAS, Paradis and Vieth each acknowledge the Non-Compete Provision and that,
absent the agreements contained herein, Vieth’s ownership of any part of a
Paradis KY Center located less than fifteen (15) miles driving distance from any
AMF KY Center would interfere with and be a violation of the Non-Compete
Provision.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1. Agreements:

 

(a) Modification to Vieth’s Non-Compete Provisions. AMF hereby agrees that,
notwithstanding the Non-Compete Provision, Vieth shall be permitted to own or
hold a financial interest in a single Paradis KY Center which is not at least
fifteen (15) miles from each AMF KY Center; provided that the location of such
Paradis KY Center is at least seven and one-half (7.5) miles driving distance
from each AMF KY Center. It is understood that any such ownership by Vieth of a
Paradis KY Center shall count towards the bowling center quantity limitation in
the second paragraph of the Non-Compete Provision.

 

(b) Paradis Agreement. Paradis hereby agrees that, for a period of two (2) years
after the Termination Date, he will not, nor will he prepare to, directly or
indirectly, own, have an interest in, participate in, permit his name to be used
by, become associated with (including as an advisor, representative, agent,
independent contractor, provider or personal services or otherwise) or otherwise
participate in, any person, corporation, partnership, association or entity that
is engaged in, or intends to engage in, the operation of any bowling center
within the Louisville, Kentucky metropolitan area where such bowling center is
not, or would not be, located at least seven and one-half (7.5) miles driving
distance from each AMF KY Center.

 

2. Enforcement. If, at the time of enforcement of Section 1(b), a court or other
government agency holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration, scope or geographical area reasonable under such circumstances shall
be substituted for the stated period, scope or area and that the court or
government agency shall be allowed to revise the restrictions contained herein
to cover the maximum duration, scope and area permitted by law. Because Vieth’s
services are unique and because Vieth has had access to the confidential
information of AMF, the parties hereto agree that money damages would be an
inadequate remedy for any breach of this Agreement. Therefore, in the event of a
breach or threatened breach of this Agreement, AMF or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other

 

- 2 -



--------------------------------------------------------------------------------

relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).

 

3. Acknowledgments.

 

(a) Paradis acknowledges that the provisions of Section 1(b) are in
consideration of: (i) AMF modifying the Non-Compete Provision to enable Vieth to
participate with Paradis in the Enterprise as provided in Section 1(a) and (ii)
other additional good and valuable consideration as set forth in this Agreement.
In addition, Paradis agrees and acknowledges that the restrictions contained in
Section 1(b) do not preclude Paradis from earning a livelihood. Paradis agrees
and acknowledges that AMF is relying upon Paradis’ agreements and covenants made
herein, and that AMF would not have entered into this Agreement with Paradis nor
modified Vieth’s Non-Compete Provision were it not for such agreements and
covenants. In addition, Paradis agrees and acknowledges that the potential harm
to AMF of the non-enforcement of Section 1(b) outweighs any potential harm to
Paradis of its enforcement by injunction or otherwise. Paradis acknowledges that
he has carefully read this Agreement and has given careful consideration to the
restraints imposed upon Paradis by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of AMF now existing or to be developed in the future.
Paradis expressly acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, time period and
geographical area.

 

(b) Vieth hereby (i) acknowledges that except as explicitly modified by this
Agreement, the provisions of the Employment Agreement which survived the
termination of his employment by their own terms, including, without limitation,
the Non-Compete Provision (as modified hereby), remain in full force and effect,
(ii) reaffirms his obligation to comply with each such surviving provision and
(iii) acknowledges the receipt and sufficiency of the consideration received by
him pursuant to this Agreement.

 

4. Representations. Paradis hereby represents and warrants to AMF that (i) the
execution, delivery and performance of this Agreement by Paradis does not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Paradis is a party or
by which he is bound and (ii) upon the execution and delivery of this Agreement
by AMF and Vieth, this Agreement shall be the valid and binding obligation of
Paradis, enforceable in accordance with its terms. Paradis hereby acknowledges
and represents that he has consulted with independent legal counsel regarding
his rights and obligations under this Agreement and that he fully understands
the terms and conditions contained herein.

 

5. Miscellaneous.

 

(a) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, sent via facsimile, sent by first class
mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the parties at the addresses set
forth below. Notices will be deemed to have been given hereunder when delivered
personally, three business days after deposit in the U.S. mail and one business
day after deposit with a reputable overnight courier service:

 

- 3 -



--------------------------------------------------------------------------------

Notices to Vieth:

 

George W. Vieth,

Jr. 3365 Greenhill Lane

Louisville, Kentucky 40207

 

Notices to Paradis:

 

Steven Paradis

15 Poplar Hill Road

Louisville, KY 40207

 

Notices to AMF:

 

AMF Bowling Worldwide, Inc.

8100 AMF Drive

Mechanicsville, VA 23111

Attn: General Counsel

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

(b) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

(c) Complete Agreement. This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

(e) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the parties to this Agreement and their
respective heirs, successors and assigns, provided that neither Paradis nor
Vieth may assign his rights nor delegate his duties or obligations hereunder
without the prior written consent of AMF.

 

(f) Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of Virginia,
without giving effect to any choice of law or conflict of law rules or
provisions.

 

*    *    *    *    *

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

AMF BOWLING WORLDWIDE, INC. By:  

/s/    Christopher F. Caesar        

   

--------------------------------------------------------------------------------

   

Christopher F. Caesar

Its:

 

Senior Vice President/Chief Financial Officer

 

/s/    George W. Vieth, Jr.        

--------------------------------------------------------------------------------

George W. Vieth, Jr.

 

/s/    Steven Paradis        

--------------------------------------------------------------------------------

Steven Paradis